CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-121, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), GEORGE OSEI of HOLMDEL, who was admitted to the bar of this State in 1998, should be censured on the basis of his guilty plea to the third-degree crime of criminal mischief, conduct violating RPC 8.4(b)(commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that GEORGE OSEI is hereby censured; and it is further
ORDERED that within sixty days of the filing date of this Order respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.